TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00497-CV



           Michael S. Turner and Turner Outdoor Advertising, LLC., Appellants

                                                 v.

                     Robert Krueger d/b/a Krueger Associates, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
       NO. C2006-0350A, HONORABLE BERT RICHARDSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants have filed a motion to dismiss appeal. They state that the parties have

executed a settlement agreement and filed it with the district court, that the judgment has been

satisfied and released, and that appellee consents to the motion. Appellants also request that this

Court set aside the district court’s judgment without regard to the merits. We grant appellants’

motion in part. We set aside the district court’s judgment without regard to the merits and remand

the case to the trial court for further proceedings in accordance with the settlement agreement. See

Tex. R. App. P. 42.1(a)(2)(B).
                                             __________________________________________

                                             Melissa Goodwin, Justice

Before Justices Puryear, Rose, and Goodwin

Vacated and Remanded on Appellants’ Motion

Filed: December 23, 2013




                                               2